Local Form 3015-1 (12/17)
                  Case      17-60418   Doc 33    Filed 11/05/19     Entered 11/05/19 11:28:00         Desc Main
                                             UNITEDDocument
                                                    STATES BANKRUPTCY    COURT
                                                               Page 1 of 4
                                                  DISTRICT OF MINNESOTA
In re: Vedbraaten, William
                                                                               Case No. 17-60418
                                                                               CHAPTER 13 PLAN □ Modified
Debtor.                                                                        Dated November 1, 2019
In a joint case, debtor means debtors in this plan.
Part 1. NOTICE OF NONSTANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS, AND LIEN OR
SECURITY INTEREST AVOIDANCE: Debtor must check the appropriate boxes below to state whether or not the
plan includes each of the following items:
  1.1      A limit on the amount of a secured claim based on a valuation of the              Included             Not included
           collateral for the claim, set out in Parts 9 or 17
  1.2      Avoidance of a security interest or lien, set out in Part 17                      Included             Not included
  1.3      Nonstandard provisions, set out in Part 17                                        Included             Not included

Part 2. DEBTOR’S PAYMENTS TO TRUSTEE
2.1 As of the date of this plan, the debtor has paid the trustee $84,000.00
2.2 After the date of this plan, the debtor will pay the trustee:
        $3,000.00 on or before October 31, 2019; and
        $3,460.00 per month for 33 months beginning November of 2019.
2.3 The minimum plan length is        36 months or        60 months from the date of the initial plan payment unless all
allowed claims are paid in a shorter time.
2.4 The debtor will also pay the trustee:
        $2,500.00 on or before October 31, 2020;
        $2,500.00 on or before October 31, 2021; and
        $2,500.00 on or before July 31, 2022.
2.5 The debtor will pay the trustee a total of $208,680.00 [lines 2.1 + 2.2 + 2.4].

Part 3. PAYMENTS BY TRUSTEE: The Trustee will pay from available funds only creditors for which proofs of claim
have been filed. The trustee may collect a fee of up to 10% of plan payments, or $20,868.00. [line 2.5 x .10].

Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1)(C)): The trustee will promptly pay from available funds
adequate protection payments to creditors holding allowed claims secured by personal property, according to the
following schedule, beginning in month one (1).
                                  Creditor                        Monthly payment    Number of payments       Total payments

  4.1      Ultima Bank of Minnesota                            Adequate Protection paid pre-conf:              $8,300.00

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365): The debtor assumes the following executory
contracts or unexpired leases. Debtor will pay directly to creditors all payments that come due after the date the petition
was filed. Cure provisions, if any, are set forth in Part 8.
                                  Creditor                                          Description of property

  5.1      Estate of Marvin Jensen                             Land Rent (5 Year Lease)

Part 6. CLAIMS NOT IN DEFAULT: Payments on the following claims are current and the debtor will pay directly to
creditors all payments that come due after the date the petition was filed. The creditors will retain liens, if any.
                                  Creditor                                          Description of property
                                                               Real Estate: 39505 330th St. SE, Gully, MN
  6.1      Security State Bank of Oklee                        Real Estate: 39530 330th St. SE, Gully, MN
                                                               Real Estate: 108 1st Ave. E, Trail, MN
  6.2      Security State Bank of Oklee                        2012 Arctic Cat 1100 Turbo
  6.3      Freedom Road Financial                              2013 Arctic Cat 1100
Local Form 3015-1 (12/17)
                  Case      17-60418         Doc 33         Filed 11/05/19 Entered 11/05/19 11:28:00                     Desc Main
                                                              Document     Page 2 of 4
Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) AND 1322(e)): The trustee will cure payment defaults on the
following claims secured only by a security interest in real property that is the debtor’s principal residence. The debtor
will pay directly to creditors all payments that come due after the date the petition was filed. The creditors will retain
liens. All following entries are estimates. The trustee will pay the actual amounts of default.
                                                                      Amount of        Monthly         Beginning in      Number of      Total payments
                                  Creditor
                                                                       default         payment          month #          payments
  7.1      None

Part 8. CLAIMS IN DEFAULT (§§ 1322(b)(3) AND (5) AND 1322(e)): The trustee will cure payment defaults on the
following claims as set forth below. The debtor will pay directly to creditors all payments that come due after the date the
petition was filed. The creditors will retain liens, if any. All following entries are estimates, except for interest rate.
                                                       Amount of      Interest rate    Monthly         Beginning in      Number of      Total payments
                            Creditor
                                                        default          (if any)      payment          month #          payments
  8.1      None

Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION (“CRAMDOWN”) PURSUANT TO § 506 (§ 1325(a)(5))
(secured claim amounts in this Part control over any contrary amounts except for secured claims of govern-
mental units): The trustee will pay, on account of the following allowed secured claims, the amount set forth in the
“Total Payments” column below. Unless otherwise specified in Part 17, the creditors will retain liens securing the
allowed secured claims until the earlier of the payment of the underlying debt determined under nonbankruptcy law, or
the date of the debtor’s discharge, and if this case is dismissed or converted without completion of the plan, such liens
shall also be retained by such holders to the extent recognized by applicable nonbankruptcy law. Notwithstanding a
creditor’s proof of claim filed before or after confirmation, the amount listed in this Part as a creditor’s secured
claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation of the plan is a determination of the
creditor’s allowed secured claim. For secured claims of governmental units, unless otherwise ordered by the court,
the value of a secured claim listed in a proof of claim filed in accordance with FRBP 3012(c) controls over any contrary
amount.
            Creditor        Claim amount          Secured      Interest    Begin      (Monthly         x             =               +             =
                                                   claim         rate       in        payment       Number          Plan         Adq. Pro.        Total
                                                                           month                      of          payments       from Part      payments
                                                                             #                     payments)                         4
                                                                                                 Adequate Protection Payments:   $8,300.00
                                                                              Payments as of 11/1/2019:          $75,099.03
                                                                             27    $1,700.00         1            $1,700.00
         Ultima                                                              28    $3,144.00        11           $34,254.00
  9.1    Bank of            $158,172.43         $158,172.43      6%          39    $5,364.00         1            $5,364.00                    $183,942.12
         Minnesota                                                           40    $3,144.00        11           $34,254.00
                                                                             51    $5,364.00         1            $5,364.00
                                                                             52    $3,144.00         8           $24,912.00
                                                                             60    $2,995.09         1            $2,995.09

Part 10. SECURED CLAIMS EXCLUDED FROM § 506 AND NOT SUBJECT TO MODIFICATION (“CRAMDOWN”) (§
1325(a)) (910 vehicles and other things of value)(allowed secured claim controls over any contrary amount): The
trustee will pay in full the amount of the following allowed secured claims. All following entries are estimates, except for
interest rate. The creditors will retain liens. Unmodified 910 claims not in default are addressed in Part 6. Unmodified 910
claims in default are addressed in Part 8.
                                                                                            x              =                 +                   =
                Creditor                Claim      Interest   Begin-       (Monthly      Number           Plan           Adq. Pro.              Total
                                       amount        rate     ning in      payment         of           payments        from Part 4           payments
                                                              month #                   payments)
  10.1 None

Part 11. PRIORITY CLAIMS (not including claims under Part 12): The trustee will pay in full all claims entitled to
priority under § 507(a)(2) through (a)(10), including the following. The amounts listed are estimates. The trustee will
pay the amounts actually allowed.
                                                                      Estimated        Monthly         Beginning in      Number of      Total payments
                                  Creditor
                                                                        claim          payment          month #          payments
  11.1     Bulie Diaz Law Office                                      $1,810.00                          Total paid as of 11/1/19:           $1,810.00
  11.2     Bulie Diaz Law Office- Modification Fees                   $1,000.00       $1,000.00            27              1                 $1,000.00
           TOTAL                                                                                                                             $2,810.00
Local Form 3015-1 (12/17)
                  Case      17-60418        Doc 33   Filed 11/05/19 Entered 11/05/19 11:28:00                Desc Main
                                                       Document     Page 3 of 4
Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS: The trustee will pay in full all domestic support obligation
claims entitled to priority under § 507(a)(1), including the following. The amounts listed are estimates. The trustee will
pay the amounts actually allowed.
                                                                 Estimated         Monthly    Beginning in   Number of   Total payments
                                 Creditor
                                                                   claim           payment     month #       payments

  12.1     None

Part 13. SEPARATE CLASSES OF UNSECURED CLAIMS: In addition to the class of unsecured claims specified in
Part 14, there shall be separate classes of non-priority unsecured claims described as follows:___________________.
The trustee will pay the allowed claims of the following creditors. All entries below are estimates.
                                                     Estimated     Interest rate    Monthly   Beginning in   Number of
                             Creditor                  Claim          (if any)                                           Total payments
                                                                                    payment     month #      payments

  13.1     None

Part 14. TIMELY FILED UNSECURED CLAIMS: The trustee will pay holders of non-priority unsecured claims for which
proofs of claim were timely filed the balance of all payments received by the trustee and not paid under Parts 3, 7, 8, 9,
10, 11, 12 and 13 their pro rata share of approximately $1,059.88. [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12
and 13].
14.1 The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are $0.00.
14.2 The debtor estimates that the debtor’s total unsecured claims (excluding those in Parts 9 and 13) are $785.31
14.3 Total estimated unsecured claims are $785.31 [lines 14.1 + 14.2].

Part 15. TARDILY-FILED UNSECURED CLAIMS: All money paid by the debtor to the trustee under Part 2, but not
distributed by the trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13 and 14, will be paid to holders of allowed nonpriority
unsecured claims for which proofs of claim were tardily filed.

Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY: The debtor has
surrendered or will surrender the following property to the creditor. The debtor requests that the stays under §§ 362(a)
and 1301(a) be terminated as to the surrendered collateral upon confirmation of the plan.
                             Creditor                                           Description of property
                                                                 (including complete legal description of real property)
  16.1     None

Part 17. NONSTANDARD PROVISIONS: The Trustee may distribute additional sums not expressly provided for herein
at the trustee’s discretion. Any nonstandard provisions, as defined in FRBP 3015(c), must be in this Part. Any
nonstandard provision placed elsewhere in the plan is void. Any request by the debtor to modify a claim secured only by
a security interest in real property that is the debtor’s principal residence must be listed in this Part and the debtor must
bring a motion to determine the value of the secured claim pursuant to Local Rule 3012-1(a).
  17.1     Debtor’s Tax Refunds: The debtor(s) shall send the Trustee each year during the Chapter 13 Plan copies of
           federal and state income tax returns at the time they are filed. The debtor(s) shall also promptly report to the
           Trustee the receipt of any federal and state tax refunds for the duration of this Chapter 13 case. The debtor(s)
           shall be entitled to retain the first $1,200 (single debtor or single tax return filer) or $2,000 (joint debtor or joint
           tax return filer), plus any earned income credit (EIC). Any remaining amounts shall be turned over to the
           Chapter 13 trustee as additional plan payments.
  17.2     All allowed unsecured claimants in Part 14 shall be paid 100% of their claim. Allowed unsecured claimants in
           Part 14 shall also receive interest at the federal judgment interest rate of 1.22%
Local Form 3015-1 (12/17)
                  Case      17-60418   Doc 33    Filed 11/05/19 Entered 11/05/19 11:28:00     Desc Main
                                                   Document     Page 4 of 4
SUMMARY OF PAYMENTS:
                                   Class of payment                                      Amount to be paid

  Payments by trustee [Part 3]                                                              $20,868.00
  Home mortgages in default [Part 7]
  Claims in default [Part 8]
  Secured claims subject to modification (cramdown) pursuant to § 506 [Part 9]              $183,942.12
  Secured claims excluded from § 506 [Part 10]
  Priority claims [Part 11]                                                                  $2,810.00

  Domestic support obligation claims [Part 12]
  Separate classes of unsecured claims [Part 13]
  Timely filed unsecured claims [Part 14]                                                    $1,059.88
  TOTAL (must equal line 2.5)                                                               $208,680.00

Certification regarding nonstandard provisions:
I certify that this plan contains no nonstandard
provision except as placed in Part 17.                              Signed: /e/ WILLIAM VEDBRAATEN
                                                                             Debtor 1
Signed: /e/ SARA E. DIAZ
               Attorney for debtor

         Sara E. Diaz #0394832
         Bulie Diaz Law Office
         1790 32nd Ave. S. Suite 2B
         Fargo, ND 58103
         (701) 298-8748
         sara@bulielaw.com
